Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on April 1st, 2021 has been received and fully considered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is CHENG (U.S. Patent No. 10,367,504).  CHENG discloses a negative level shifter including first and second inverters, a clamp circuit, switch transistors and output transistors.  CHENG fails to show or suggest the limitations of a latch circuit, connected to the shifting circuit at the first output node and the second output node, configured to latch the first output signal and the second output signal, configured to receive a negative voltage having a level smaller than a ground voltage, and configured to drive the second output signal and the first output signal complementarily to either a level of a power supply voltage or a level of the negative voltage, based on voltage levels at the first output node and the second output node, respectively (claims 1-15, 20); or a high voltage switch circuit configured to boost a level of an enable signal to a level of a second driving voltage to provide an output signal to a gate of the pass transistor, wherein the high voltage switch circuit includes: a negative level shifter configured to receive the first driving voltage and a negative voltage having a level lower than a ground voltage, and configured to shift a level of the enable signal to provide a first gate signal and a second gate signal having complementary levels and swinging between the first driving voltage and the negative voltage (claims 16-19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/TAN T. NGUYEN/Primary Examiner, Art Unit 2827